PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 17/039,538
Filing Date: 09/30/2020
Applicant(s): Shan Huang 



Samuel W. Newberry

For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed 07/29/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/04/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant’s first argument Part 1 on page 7 recites: 
“1.	The Final Office Action Erred in Rejecting Independent Claim 1 Under 35 U.S.C. § 103. The Final Office Action erred in rejecting Independent Claim 1 for the following reasons. a.	Independent Claim 1 Recites that "for each image frame of [a] plurality of image frames [that depict an entity in motion], processing the image frame with one or more machine-learned models to obtain landmark positions within the image frame for a plurality of facial or body landmarks within the image frame."”.
The Examiner contests that the primary art Buttner (US 20190381404 A1) teaches that a neural network is used to predict the trajectory of the avatar based on the user input that includes the data for an image, 3D mode, audio, video, 3D mesh, etc. (as it is shown in Fig. 3 of Buttner); the avatar trajectory is in time step, and each step in Buttner is called an “atom” which is a frame. For a given frame (an atom), Buttner uses a second neural network to process the input data to generate the pose of the avatar using the initial joint positions and the previous joint positions to arrive at the current joint positions and using the skinning rendering to generate the avatar character (See Buttner: Fig. 2, and [0032]). The joins of the avatar may be the landmarks of the body. Therefore, it would have been reasonable to consider the joints to determine the body parts of the character rig are the landmarks that are within the frame.  
Further, Appellant’s first argument part 2 on page 11 recites:
“In the Final Office Action, the Examiner contends that Buttner "teaches that the user inputs are high level instruction inputs and the root transform is included in a character rig, and includes values for a position coordinate and orientation of the character in a game world coordinate system, as shown in Fig. 2 of Buttner, there, Buttner does teach the landmark positions within the image frame." Page 3.”
The Examiner contests that the joint positions are determined using a neural network algorithm based on the initial and previous joint positions, and the joints are interpreted as a landmark of the avatar. Therefore, Buttner does teach to determine the landmark positions within the frame. 
Further, Appellant’s second argument on page 13 recites:
“2.	The Final Office Action Erred in Rejecting Independent Claim 11 Under 35 U.S.C. § 103.
”; and Page 14: “Similarly, the Final Office Action's rejection of claim 11 is not properly supported under 37 CFR 1.104(c)(2) for the same reasons set forth above with respect to claim 1 (and incorporated by reference herein)”; and Page 14, “Similarly, the Final Office Action's rejection of claim 11 is not properly supported under 37 CFR 1.104(c)(2) for the same reasons set forth above with respect to claim 1 (and incorporated by reference herein)”.
The Examiner contests that Buttner does teach the cited limitation at issue, i.e., “for each image frame of the plurality of image frames: processing the image frame with one or more machine-learned models to obtain landmark positions within the image frame for a plurality of facial or body landmarks of the entity”, as it is mentioned above. Therefore, the rejections for the independent claim 11 are valid. 
Further, Appellant’s third argument on Page 14 recites:
“However, neither Buttner nor Comer make any mention of a scalable vector graphics file as recited in claim 2.”.
Examiner contests that Buttner teaches that the input files may be in various formats such as MPEG4 (See Buttner: Fig. 7, and [0075]), and MPEG4 may be implemented in SVG formats. Thus, even though the cited portion of the Office action does not literally mention the SVG file format, the video files in web application being in SVG format are disclosed in Buttner as MPEG4 file formats.
Further, Appellant’s fourth to ninth arguments on Page 15 recites:
“Appellant respectfully submits that dependent claim 3 (or 4-8) is patentably distinct from the cited art for at least the reasons independent claim I is patentably distinct from the cited art.”.
Examiner contests that Buttner, modified by Comer, has disclosed every limitation cited in the independent claim 1, and the independent claim 1 is not in allowable conditions. The dependent claims 3-8 do not added inventive steps to make each dependent claim allowable. Thus, claims 3-8 are rejected by arts on 103 basis.
Further, Appellant’s tenth argument on page 16 recites:
“Thus, there is no indication in Buttner that the browser application would be used to perform the teachings described in Buttner. Indeed, it is shown separately and distinct from the game engine 701.”
	Examiner contests that Buttner discloses that the application can be a browse application (See the Office action and Buttner: Fig. 7, and [0077]). Thus, the method is performed by a browse application has been disclosed in Buttner and the one of ordinary skill in the art may use the browse application.
	Lastly, Appellant’s eleventh to twentieth arguments on page 17 recites:
“Appellant respectfully submits that dependent claim 10 (or 12-13, 15-22) is patentably distinct from the cited art for at least the reasons independent claim 1 (or 11) is patentably distinct from the cited art”.
Examiner contests that Buttner, modified by Comer, has disclosed every limitation cited in the independent claim 1, and the independent claim 1, and the similar independent claim 11, is not in allowable conditions. The dependent claims 10, 12-13, and 15-22 do not added inventive steps to make each dependent claim allowable. Thus, claims 10, 12-13, and 15-22 are rejected by arts on 103 basis.
Thus, the combined teachings of Buttner and Comer are considered to suggest a computer-implemented method for motion-controlled animation via vector-based graphics, the method comprising: obtaining, by a computing system comprising one or more computing devices, a vector- based surface illustration and a rigging skeleton at an initial pose, wherein the rigging skeleton comprises a plurality of rigging vectors that define a plurality of rigging vertices, and wherein correspondence data describes one or more correspondences between one or more rigging vectors or rigging vertices and one or more portions of the vector-based surface illustration; obtaining, by the computing system, a plurality of image frames that depict an entity in motion; and for each image frame of the plurality of image frames: processing the image frame with one or more machine-learned models to obtain landmark positions within the image frame for a plurality of facial or body landmarks of the entity; updating one or more respective positions of the plurality of rigging vertices of the rigging skeleton based on the landmark positions for the plurality of facial or body landmarks within the image frame; and performing a skinning algorithm to transform and render the vector-based surface illustration based on the respective positions of the plurality of rigging vertices of the rigging skeleton and the correspondence data.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/GORDON G LIU/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        




Conferees:
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612                                                                                                                                                                                                        
/KEE M TUNG/Supervisory Patent Examiner, Art Unit 2611                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45  requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b)  in effect on March 18, 2013.